Citation Nr: 1129295	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-47 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the U.S. Marines from January 1953 to January 1957.  He had subsequent periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Utah Army National Guard (ARNG).

This case comes before the Board of Veterans Appeals' (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability stems from a parachute injury incurred during a period of INACDUTRA service.

2.  The Veteran's currently diagnosed left knee arthritis stems from multiple parachute traumas incurred during periods of active training, ACDUTRA and INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a right shoulder injury have been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

2.  The criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right shoulder and left knee disabilities.  With respect to his right shoulder, the Veteran reports injuring his right shoulder against a barbed wire fence during a "Mae West" parachute landing during a period of INACDUTRA in May 1969.  With respect to the left knee, the Veteran asserts that his currently diagnosed degenerative joint disease of the left knee is attributable a left knee injury during a period of ACDUTRA in July 1968 as well as a history of more than 70 parachute jumps made with the Utah ARNG.

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

With respect to the Veteran's ARNG service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Additionally, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

As indicated above, the Veteran had a period of active duty with the U.S. Marines January 1953 to January 1957.  It is not argued that current disability of the right shoulder and/or left knee had its onset during this period of service.  Notably, however, the Veteran's January 1953 entrance examination did not disclose any disability involving the left knee or right shoulder.  As such, the presumption of soundness attaches to both claims.  38 U.S.C.A. § 1111.

The Veteran's December 1956 separation examination did not diagnosis chronic disability involving the left knee or right shoulder.  However, an X-ray examination of the left knee was interpreted as showing a minimal defect at the anterior tubercle consistent with Osgood Schlatter's Disease.  The significance of this finding has not been addressed by any medical opinion of record.

In pertinent part, the Veteran's ARNG records reflect treatment for left knee cellulitis in July 1961, as a result of infection stemming from a thorn injury.  A December 1965 reenlistment examination reflected the following history "Clicking left knee secondary to football injury age 16 asymptomatic since 1961 (?  Meniscus injury)."

The Board notes that the history provided on the December 1965 enlistment examination does not amount to clear and unmistakable evidence that a left knee disability preexisted the period of active service from January 1953 to January 1957.  See generally Leshore v. Brown, 8 Vet. App. 406, 410 (1995) (an examiner's recording of past medical history alone cannot be interpreted as a medical diagnosis or opinion).

The available service treatment records (STRs) for the period of service with the ARNG are significant for a line of duty determination in March 1970, which authorized VA hospitalization for a right ankle injury occurring during a parachute jump.  The Board notes that the RO has not obtained these records or explained why such records are not available.

The available medical records first reflect the Veteran's history of right shoulder arthroplasty, based upon a diagnosis of degenerative arthritis, in 2001.  A February 2010 opinion from the Veteran's treating physician attributes the Veteran's currently diagnosed right shoulder disability, posttraumatic arthropathy status post right shoulder displacement, to his report of a parachute accident in the 1960's.  This event is described as a history of chronic right shoulder pain following a parachute accident of landing in a "field" of barbwire and being dragged over the ground.

Evidence tending to corroborate a right shoulder injury during ARNG service includes the Veteran's allegations of injuring the right shoulder against a "fence" during a "Mae West" parachute landing during a period of INACDUTRA in May 1969.  A statement from a former servicemate recalls that the Veteran injured his right shoulder during a parachute jump to "Turkey Farm" in May 1969.  This individual describes gusting winds which blew the Veteran into a barbed wire fence that destroyed his field jacket.  Additionally, the Veteran's spouse has also submitted a statement recalling that she witnessed this event.

The Veteran's service personnel records (SPRs) document that the Veteran earned his Senior Parachute Badge in August 1966.  The Veteran's "INDIVIDUAL RECORD OF PARACHUTE JUMPS" documents a history of at least 75 parachute jumps during his ARNG service.  On May 1, 1969, the Veteran performed a parachute jump to "TURKEY FARM DZ" which, according to the available SPRs, must have occurred during a period of INACDUTRA service.  See NGO Form 22 (only listing July 5, 1969 to July 19, 1969 as active training (AT) for 1969).

The Veteran's "INDIVIDUAL RECORD OF PARACHUTE JUMPS" also includes a "REMARKS" section signed by a certifying officer.  The Veteran has highlighted one entry (partially illegible) describing a landing with a 25 knots wind which references him hitting the knees as well as the "R arm."  The Veteran reports that this entry pertains to the May 1969 jump.  Absent evidence to the contrary, the Board accepts the Veteran's interpretation of this document.

The record also shows that the Veteran was formally diagnosed with degenerative arthritis of the left knee in 2008.  A January 2009 opinion from the Veteran's treating physician states as follows:

[The Veteran] underwent a left knee arthroscopy performed on January 13, 2009.  He apparently is applying for some sort of veterans benefit and feels that his history of paratrooper parachute jumping adversely affected his knees.  It would be very reasonable to expect that repetitive parachute landings could result in damage to the bone (femur and tibial plateau) of both knees.  It would be impossible for anyone to accurately define percentages as to how much the parachute work harmed his joints.  That said, it is well within a reasonable degree of medical certainty that repetitive parachute landings could result in micro fractures/bone contusions that would predispose him to significant osteoarthritis later in life.

Evidence tending to corroborate the Veteran's history of left knee injuries includes the Veteran report of a left knee injury during a period of ACDUTRA in July 1968.  The SPRs reflect that he was on AT from July 6, 1968 to July 20, 1968.  According to his "INDIVIDUAL RECORD OF PARACHUTE JUMPS," the Veteran performed two parachute jumps during this period of AT.  The Veteran has highlighted one jump which occurred on July 15, 1968, at Heber DZ.  The entries signed by a certified official reference a jump from 1250 feet resulting in a "MAEWEST" parachute with a reference to the "KNEE."  Another entry documents that the Veteran had a 1000 foot jump and hurt his knees.

In this case, the Veteran alleges injuries to the right shoulder and left knee which occurred during parachute training with the ARNG.  He has also submitted medical opinions attributing current disabilities of the right shoulder and left knee to the alleged parachute accident events.

With respect to the right shoulder disability, the Board has no reason to doubt the veracity of the Veteran's assertions of incurring right shoulder trauma during a parachute jump in May 1969 (although the description of injury is slightly inconsistent).  In this respect, the Veteran assertions are partially corroborated by entries into his "INDIVIDUAL RECORD OF PARACHUTE JUMPS" that were made contemporaneous in time to the event at hand.  This entry describes 25 knot winds and a "R arm" injury.  

The Veteran's description of injury is also corroborated by witness statements from the Veteran's spouse (who had observed some of his jumps) as well as a servicemate who performed the May 1969 jump.  The Board has no basis in the record to impeach the testimony of these witnesses.

According to the SPRs, the Veteran's parachute jumps were clearly part of his ARNG duties, but it is unclear whether the Veteran's May 1969 jump occurred during ACDUTRA or INACDUTRA service.  The distinction in this case, however, is not necessary as the Veteran has credibly demonstrated that he incurred a right shoulder injury during this period of service.

Based upon the accepted history of injury, a private examiner in February 2010 opined that the Veteran's current right shoulder disability, diagnosed as posttraumatic arthropathy status post shoulder replacement, results from the May 1969 parachute injury.  There is no medical opinion to the contrary.  On this record, the Board finds that the Veteran has satisfied the criteria to establish service connection for right shoulder disability.  The appeal on this claim, therefore, is granted.

With respect to the left knee disability claim, the Veteran alleges a left knee injury which occurred during a period of AT in July 1968 as well as his history of multiple parachute jumps.  This allegation is partially corroborated by the Veteran's "INDIVIDUAL RECORD OF PARACHUTE JUMPS" showing a history of at least 75 parachute jumps, that a parachute jump occurred during a period of AT in July 1968, and that two remark entries report knee injuries.  Overall, the Board finds that the Veteran has credibly established that he incurred a specific left knee injury during a period of AT in 1968 and participated in at least 75 parachute jumps during his ARNG career.

Based upon the accepted history of parachute jumps with injury, a private examiner in January 2009 opined that the Veteran's current left knee disability, diagnosed as osteoarthritis, results from injuries incurred during AT, ACDUTRA and INADUCTRA service.  There is no medical opinion to the contrary.  On this record, the Board finds that the Veteran has satisfied the criteria to establish service connection for left knee disability.  The appeal on this claim, therefore, is granted.

VA has a duty to notify and assist claimants for benefits.  The decision above grants in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for residuals of a right shoulder injury is granted.

Service connection for a left knee disability is granted.


____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


